IN THE
                        TENTH COURT OF APPEALS



                               No. 10-21-00279-CR

                          IN RE CLAUDIO CASTRO


                               Original Proceeding
                                 ______________

                          From the 12th District Court
                             Walker County, Texas
                             Trial Court No. 23564


                         MEMORANDUM OPINION


      Relator’s petition for writ of mandamus is denied.




                                               STEVE SMITH
                                               Justice
Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Petition denied
Opinion delivered and filed November 3, 2021
Do Not Publish
[OT06]